             Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 1 of 15 Page ID #:287



                  1 Jeremy S. Johnson, State Bar No. 214989
                    jjohnson@bremerwhyte.com
                  2 Benjamin Price, State Bar No. 267400
                    bprice@bremerwhyte.com
                  3 Courtney M. Serrato, State Bar No. 311141
                    cserrato@bremerwhyte.com
                  4 BREMER WHYTE BROWN & O’MEARA LLP
                    20320 S.W. Birch Street
                  5 Second Floor
                    Newport Beach, California 92660
                  6 Telephone: (949) 221-1000
                    Facsimile: (949) 221-1001
                  7
                    Attorneys for Defendants,
                  8 Chou Team Realty, LLC, a California limited
                    liability company, Sean Cowell, an individual,
                  9 Thomas Chou, an individual, Mikael Van Loon, an
                    individual
                 10
                 11                                    UNITED STATES DISTRICT COURT
                 12                                   CENTRAL DISTRICT OF CALIFORNIA
                 13
                 14 Erica Reiners, individually and on behalf        )   Case No. 2:20-cv-06587-JVS-ADS
                    of all others similarly situated,                )
                 15                                                  )   Judge: Hon. James V. Selna
                                  Plaintiffs,                        )
                 16                                                  )   DEFENDANTS CHOU TEAM
                            vs.                                      )   REALTY, LLC, AND THOMAS
                 17                                                  )   CHOU’S ANSWERS TO
                    Chou Team Realty, LLC d/b/a                      )   COMPLAINT
                 18 MonsterLoans, a California limited               )
                    liability company, Lend Tech Loans, Inc.,        )   Complaint Filed: July 23, 2020
                 19 a California corporation, Sean Cowell, an        )
                    individual, Thomas Chou, an individual,          )
                 20 Mikael Van Loon, an individual, Jawad            )
                    Nesheiwat, an individual, and Eduardo            )
                 21 Martinez, an individual,                         )
                                                                     )
                 22                          Defendants.             )
                                                                     )
                 23
                 24                Defendants Chou Team Realty, LLC d/b/a MonsterLoans (“MonsterLoans”),
                 25 and Thomas Chou (“Chou”), through counsel, hereby answer Plaintiff’s Class Action
                 26 Complaint and Jury Demand (the “Complaint”) and state as follows:
                 27 / / /
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
             Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 2 of 15 Page ID #:288



                   1                                   MONSTERLOANS’ AND CHOU’S
                   2                             RESPONSES TO PLAINTIFF’S ALLEGATIONS
                   3               1.        MonsterLoans and Chou admit that Plaintiff purports to bring a Class
                   4 Action Complaint against the MonsterLoans, Chou, and other defendants.
                   5 MonsterLoans and Chou deny the remaining allegations in Paragraph 1.
                   6               2.        MonsterLoans and Chou admit that Plaintiff filed the instant action.
                   7 MonsterLoans and Chou deny the remaining allegations in Paragraph 2.
                   8               3.        MonsterLoans and Chou admit that Plaintiff purports to paraphrase the
                   9 FCRA. MonsterLoans and Chou lack sufficient knowledge or information to
                 10 determine the truth of the remaining allegations in Paragraph 3.
                 11                4.        MonsterLoans and Chou deny the allegations in Paragraph 4.
                 12                5.        MonsterLoans and Chou deny the allegations in Paragraph 5.
                 13                6.        MonsterLoans and Chou deny the allegations in Paragraph 6.
                 14                7.        MonsterLoans and Chou deny the allegations in Paragraph 7.
                 15                8.        MonsterLoans and Chou lack sufficient knowledge or information to
                 16 determine the truth of the allegations in Paragraph 8.
                 17                9.        MonsterLoans and Chou admit the allegations in Paragraph 9.
                 18                10.       MonsterLoans and Chou lack sufficient knowledge or information to
                 19 determine the truth of the allegations in Paragraph 10.
                 20                11.       MonsterLoans and Chou lack sufficient knowledge or information to
                 21 determine the truth of the allegations in Paragraph 11.
                 22                12.       MonsterLoans and Chou admit the allegations in Paragraph 12.
                 23                13.       MonsterLoans and Chou admit that Mikael Van Loon is a natural person
                 24 and citizen of the State of California who was the Chief Executive Officer of
                 25 MonsterLoans. MonsterLoans and Chou deny the remaining allegations in Paragraph
                 26 13.
                 27                14.       MonsterLoans and Chou lack sufficient knowledge or information to
                 28 determine the truth of the allegations in Paragraph 14.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  2
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
             Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 3 of 15 Page ID #:289



                   1               15.       MonsterLoans and Chou lack sufficient knowledge or information to
                   2 determine the truth of the allegations in Paragraph 15.
                   3               16.       MonsterLoans and Chou admit this Court has subject matter jurisdiction.
                   4 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                   5 truth of the remaining allegations in Paragraph 16.
                   6               17.       MonsterLoans and Chou admit this Court has personal jurisdiction over
                   7 MonsterLoans and Chou. MonsterLoans and Chou lack sufficient knowledge or
                   8 information to determine the truth of the allegations in Paragraph 17 related to the
                   9 Court’s personal jurisdiction over the remaining defendants. MonsterLoans and Chou
                 10 deny the remaining allegations in Paragraph 17.
                 11                18.       MonsterLoans and Chou admit venue is proper in this District as to them.
                 12 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 13 truth of Plaintiff’s venue allegations as to the other defendants. MonsterLoans and
                 14 Chou deny the remaining allegations in Paragraph 18.
                 15                19.       MonsterLoans and Chou admit the allegations in Paragraph 19, except
                 16 MonsterLoans and Chou deny that MonsterLoans remains in business.
                 17                20.       MonsterLoans and Chou deny the allegations in Paragraph 20.
                 18                21.       MonsterLoans and Chou admit the allegations in Paragraph 21.
                 19                22.       MonsterLoans and Chou deny the allegations in Paragraph 22.
                 20                23.       Chou admits he exchanged email communications with Defendant
                 21 Nesheiwat from time to time in 2017. Chou denies the remaining allegations in
                 22 Paragraph 23. MonsterLoans lacks sufficient knowledge or information to determine
                 23 the truth of the remaining allegations in Paragraph 23.
                 24                24.       MonsterLoans and Chou admit that Plaintiff purports to quote and
                 25 paraphrase an email from Defendant Nesheiwat.                     MonsterLoans and Chou lack
                 26 sufficient knowledge or information to determine the truth of the remaining allegations
                 27 in Paragraph 24.
                 28                25.       MonsterLoans and Chou deny the allegations in Paragraph 25.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   3
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
             Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 4 of 15 Page ID #:290



                   1               26.       MonsterLoans and Chou deny the allegations in Paragraph 26 as to them.
                   2 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                   3 truth of the remaining allegations in Paragraph 26.
                   4               27.       MonsterLoans and Chou deny the allegations in Paragraph 27 as to them.
                   5 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                   6 truth of the remaining allegations in Paragraph 27.
                   7               28.       MonsterLoans and Chou deny the allegations in Paragraph 28 as to them.
                   8 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                   9 truth of the remaining allegations in Paragraph 28.
                 10                29.       MonsterLoans and Chou deny the allegations in Paragraph 29 as to them.
                 11 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 12 truth of the remaining allegations in Paragraph 29.
                 13                30.       MonsterLoans and Chou lack sufficient knowledge or information to
                 14 determine the truth of the allegations in Paragraph 30.
                 15                31.       MonsterLoans and Chou deny the allegations in Paragraph 31 as to them.
                 16 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 17 truth of the remaining allegations in Paragraph 31.
                 18                32.       MonsterLoans and Chou deny the allegations in Paragraph 32 as to them.
                 19 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 20 truth of the remaining allegations in Paragraph 32.
                 21                33.       MonsterLoans and Chou admit that MonsterLoans sent LendTech a letter
                 22 regarding originating loans and which letter speaks for itself. MonsterLoans and Chou
                 23 deny the remaining allegations in Paragraph 33.
                 24                34.       MonsterLoans and Chou admit to the existence of a “sublease
                 25 agreement.” MonsterLoans and Chou deny the remaining allegations in Paragraph 34.
                 26                35.       MonsterLoans and Chou lack sufficient knowledge or information to
                 27 determine the truth of the allegations in Paragraph 35.
                 28                36.       MonsterLoans and Chou lack sufficient knowledge or information to
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  4
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
             Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 5 of 15 Page ID #:291



                   1 determine the truth of the allegations in Paragraph 36.
                   2               37.       MonsterLoans and Chou lack sufficient knowledge or information to
                   3 determine the truth of the allegations in Paragraph 37.
                   4               38.       MonsterLoans and Chou lack sufficient knowledge or information to
                   5 determine the truth of the allegations in Paragraph 38.
                   6               39.       MonsterLoans and Chou lack sufficient knowledge or information to
                   7 determine the truth of the allegations in Paragraph 39.
                   8               40.       MonsterLoans and Chou lack sufficient knowledge or information to
                   9 determine the truth of the allegations in Paragraph 40.
                 10                41.       MonsterLoans and Chou lack sufficient knowledge or information to
                 11 determine the truth of the allegations in Paragraph 41.
                 12                42.       MonsterLoans and Chou deny the allegations in Paragraph 42 as to them.
                 13 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 14 truth of the remaining allegations in Paragraph 42.
                 15                43.       MonsterLoans and Chou lack sufficient knowledge or information to
                 16 determine the truth of the allegations in Paragraph 43.
                 17                44.       MonsterLoans and Chou lack sufficient knowledge or information to
                 18 determine the truth of the allegations in Paragraph 44.
                 19                45.       MonsterLoans and Chou lack sufficient knowledge or information to
                 20 determine the truth of the allegations in Paragraph 45.
                 21                46.       MonsterLoans and Chou deny the allegations in Paragraph 46 as to them.
                 22 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 23 truth of the remaining allegations in Paragraph 46.
                 24                47.       MonsterLoans and Chou lack sufficient knowledge or information to
                 25 determine the truth of the allegations in Paragraph 47 regarding Lend Tech’s
                 26 incorporation. MonsterLoans and Chou deny the remaining allegations in Paragraph
                 27 47.
                 28                48.       MonsterLoans and Chou deny the allegations in Paragraph 48.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  5
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
             Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 6 of 15 Page ID #:292



                   1               49.       MonsterLoans and Chou deny the allegations in Paragraph 48 as to them.
                   2 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
                   3 deny the remaining allegations in Paragraph 49.
                   4               50.       MonsterLoans and Chou are without knowledge or information sufficient
                   5 to admit or deny the allegations in Paragraph 50.
                   6               51.       MonsterLoans and Chou lack sufficient knowledge or information to
                   7 determine the truth of the allegations in Paragraph 51.
                   8               52.       MonsterLoans and Chou deny the allegations in Paragraph 52 as to them.
                   9 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 10 truth of the remaining allegations in Paragraph 53.
                 11                53.       MonsterLoans and Chou lack sufficient knowledge or information to
                 12 determine the truth of the allegations in Paragraph 53.
                 13                54.       MonsterLoans and Chou deny the allegations in Paragraph 54 as to them.
                 14 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 15 truth of the remaining allegations in Paragraph 54.
                 16                55.       MonsterLoans and Chou deny the allegations in Paragraph 55 as to them.
                 17 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
                 18 deny the remaining allegations in Paragraph 55.
                 19                56.       MonsterLoans and Chou deny the allegations in Paragraph 56 as to them.
                 20 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
                 21 deny the remaining allegations in Paragraph 56.
                 22                57.       MonsterLoans and Chou lack sufficient knowledge or information to
                 23 determine the truth of the allegations in Paragraph 57.
                 24                58.       MonsterLoans and Chou deny the allegations in Paragraph 58 as to them.
                 25 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 26 truth of the remaining allegations in Paragraph 58.
                 27                59.       MonsterLoans and Chou deny the allegations in Paragraph 59 as to them.
                 28 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  6
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
             Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 7 of 15 Page ID #:293



                   1 deny the remaining allegations in Paragraph 59.
                   2               60.       MonsterLoans and Chou deny the allegations in Paragraph 60 as to them.
                   3 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
                   4 deny the remaining allegations in Paragraph 60.
                   5               61.       MonsterLoans and Chou deny the allegations in Paragraph 61 as to them.
                   6 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
                   7 deny the remaining allegations in Paragraph 61.
                   8               62.       MonsterLoans and Chou deny the allegations in Paragraph 62 as to them.
                   9 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
                 10 deny the remaining allegations in Paragraph 62.
                 11                63.       MonsterLoans and Chou deny the allegations in Paragraph 63 as to them.
                 12 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
                 13 deny the remaining allegations in Paragraph 63.
                 14                64.       MonsterLoans and Chou deny the allegations in Paragraph 64 as to them.
                 15 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
                 16 deny the remaining allegations in Paragraph 64.
                 17                65.       MonsterLoans and Chou deny the allegations in Paragraph 65 as to them.
                 18 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
                 19 deny the remaining allegations in Paragraph 65.
                 20                66.       MonsterLoans and Chou deny the allegations in Paragraph 66 as to them.
                 21 MonsterLoans and Chou do not have knowledge or information sufficient to admit or
                 22 deny the remaining allegations in Paragraph 66.
                 23                67.       MonsterLoans and Chou admit that Plaintiff seeks to bring a class action
                 24 lawsuit. MonsterLoans and Chou deny the remaining allegations in Paragraph 67.
                 25                68.       MonsterLoans and Chou admit that Plaintiff seeks to bring a class action
                 26 lawsuit. MonsterLoans and Chou deny the remaining allegations in Paragraph 68.
                 27                69.       MonsterLoans and Chou admit that Plaintiff seeks to bring a class action
                 28 lawsuit. MonsterLoans and Chou deny the remaining allegations in Paragraph 69.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   7
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
             Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 8 of 15 Page ID #:294



                   1               70.       MonsterLoans and Chou admit that Plaintiff seeks to bring a class action
                   2 lawsuit. MonsterLoans and Chou deny the remaining allegations in Paragraph 70.
                   3               71.       MonsterLoans and Chou admit that Plaintiff seeks to bring a class action
                   4 lawsuit. MonsterLoans and Chou deny the remaining allegations in Paragraph 71.
                   5               72.       MonsterLoans and Chou admit that Plaintiff seeks to bring a class action
                   6 lawsuit. MonsterLoans and Chou deny the remaining allegations in Paragraph 72.
                   7               73.       MonsterLoans and Chou admit that Plaintiff seeks to bring a class action
                   8 lawsuit. MonsterLoans and Chou deny the remaining allegations in Paragraph 73.
                   9               74.       MonsterLoans and Chou admit that Plaintiff seeks to bring a class action
                 10 lawsuit. MonsterLoans and Chou deny the remaining allegations in Paragraph 74.
                 11                75.       MonsterLoans and Chou admit that Plaintiff seeks to bring a class action
                 12 lawsuit. MonsterLoans and Chou deny the remaining allegations in Paragraph 75.
                 13                              MONSTERLOANS’ AND CHOU’S RESPONSES
                 14                                   TO PLAINTIFF’S LEGAL CLAIMS
                 15                                        FIRST CAUSE OF ACTION
                 16                76.       MonsterLoans and Chou refer to Paragraphs 1–75 of this Answer, and by
                 17 reference incorporate the same in response to the allegations in Paragraph 76 of the
                 18 Complaint.
                 19                77.       MonsterLoans and Chou admit Plaintiff purports to quote the FCRA.
                 20 MonsterLoans and Chou deny the allegations in Paragraph 77 to the extent they
                 21 inaccurately quote the FCRA.
                 22                78.       MonsterLoans and Chou deny the allegations in Paragraph 78 as to them.
                 23 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 24 truth of the remaining allegations in Paragraph 78.
                 25                79.       MonsterLoans and Chou deny the allegations in Paragraph 79 as to them.
                 26 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 27 truth of the remaining allegations in Paragraph 79.
                 28                80.       MonsterLoans and Chou lack sufficient knowledge or information to
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   8
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
             Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 9 of 15 Page ID #:295



                   1 determine the truth of the allegations in Paragraph 80.
                   2               81.       MonsterLoans and Chou deny the allegations in Paragraph 81 as to them.
                   3 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                   4 truth of the remaining allegations in Paragraph 81.
                   5               82.       MonsterLoans and Chou deny the allegations in Paragraph 82 as to them.
                   6 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                   7 truth of the remaining allegations in Paragraph 82.
                   8               83.       MonsterLoans and Chou deny the allegations in Paragraph 83 as to them.
                   9 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 10 truth of the remaining allegations in Paragraph 83.
                 11                84.       MonsterLoans and Chou deny the allegations in Paragraph 84 as to them.
                 12 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 13 truth of the remaining allegations in Paragraph 84.
                 14                85.       MonsterLoans and Chou deny the allegations in Paragraph 85 as to them.
                 15 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 16 truth of the remaining allegations in Paragraph 85.
                 17                86.       MonsterLoans and Chou deny the allegations in Paragraph 86 as to them.
                 18 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 19 truth of the remaining allegations in Paragraph 86.
                 20                87.       MonsterLoans and Chou deny the allegations in Paragraph 87.
                 21                                      SECOND CAUSE OF ACTION
                 22                88.       MonsterLoans and Chou refer to Paragraphs 1–87 of this Answer, and by
                 23 reference incorporate the same in response to the allegations in Paragraph 88 of the
                 24 Complaint.
                 25                89.       MonsterLoans and Chou deny the allegations in Paragraph 89 as to them.
                 26 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 27 truth of the remaining allegations in Paragraph 89.
                 28                90.       MonsterLoans and Chou lack sufficient knowledge or information to
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  9
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
           Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 10 of 15 Page ID #:296



                   1 determine the truth of the allegations in Paragraph 90.
                   2               91.       MonsterLoans and Chou deny the allegations in Paragraph 91 as to them.
                   3 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                   4 truth of the remaining allegations in Paragraph 91.
                   5               92.       MonsterLoans and Chou deny the allegations in Paragraph 92 as to them.
                   6 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                   7 truth of the remaining allegations in Paragraph 92.
                   8               93.       MonsterLoans and Chou deny the allegations in Paragraph 93 as to them.
                   9 MonsterLoans and Chou lack sufficient knowledge or information to determine the
                 10 truth of the remaining allegations in Paragraph 93.
                 11                94.       MonsterLoans and Chou deny the Prayer for Relief in Paragraphs A
                 12 through F of the Prayer for Relief.
                 13                95.       Except as otherwise admitted herein, MonsterLoans and Chou deny all of
                 14 the allegations of the Complaint.
                 15                  MONSTERLOANS’ AND CHOU’S AFFIRMATIVE DEFENSES
                 16                      TO PLAINTIFF’S ALLEGATIONS AND LEGAL CLAIMS.
                 17                Further, as separate Affirmative Defenses to each and every claim for relief in
                 18 Plaintiff’s Complaint, MonsterLoans and Chou are informed and believe, and on such
                 19 information and belief allege as follows:
                 20                                     FIRST AFFIRMATIVE DEFENSE
                 21                                          (Failure to State a Claim)
                 22                1.        Plaintiff fails to state a claim upon which relief may be granted.
                 23                                   SECOND AFFIRMATIVE DEFENSE
                 24                                              (Lack of Standing)
                 25                2.        Plaintiff does not have standing to assert the claims set forth in the
                 26 Complaint.
                 27 / / /
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   10
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
           Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 11 of 15 Page ID #:297



                   1                                     THIRD AFFIRMATIVE DEFENSE
                   2                                  (Improper Representative of Putative Class)
                   3               3.        Plaintiff is not a proper representative of the putative class identified in
                   4 the Complaint.
                   5                                    FOURTH AFFIRMATIVE DEFENSE
                   6                     (No Numerosity, Commonality, Typicality or Predominance)
                   7               4.        The putative class fails to satisfy the requirements of numerosity,
                   8 commonality, typicality, and/or predominance.
                   9                                      FIFTH AFFIRMATIVE DEFENSE
                 10                                             (Statute of Limitations)
                 11                5.        Plaintiff’s claims, in whole or in part, are barred by the applicable statute
                 12 of limitations.
                 13                                      SIXTH AFFIRMATIVE DEFENSE
                 14                                           (Justification and Privilege)
                 15                6.        MonsterLoans’ and Chou’s acts, omissions, and/or representations are not
                 16 prohibited by appliable state or federal laws.
                 17                                     SEVENTH AFFIRMATIVE DEFENSE
                 18                                         (Protection of Corporate Form)
                 19                7.        MonsterLoans and Chou are not proper defendants to this action because
                 20 they are protected by the corporate form.
                 21                                     EIGHTH AFFIRMATIVE DEFENSE
                 22                                              (Liability of Others)
                 23                8.        The acts, omissions, and/or representations of the other defendants are
                 24 not properly attributable to MonsterLoans or Chou.
                 25                                      NINTH AFFIRMATIVE DEFENSE
                 26                                                    (Estoppel)
                 27                9.        Subject to reasonable opportunity for investigation and discovery,
                 28 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                    11
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
           Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 12 of 15 Page ID #:298



                   1 barred, in whole or in part by, the Doctrine of Estoppel.
                   2                                    TENTH AFFIRMATIVE DEFENSE
                   3                                               (Unclean Hands)
                   4               10.       Subject to reasonable opportunity for investigation and discovery,
                   5 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                   6 barred, in whole or in part by, the Doctrine of Unclean Hands.
                   7                                   ELEVENTH AFFIRMATIVE DEFENSE
                   8                                                   (Laches)
                   9               11.       Subject to reasonable opportunity for investigation and discovery,
                 10 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                 11 barred, in whole or in part by, the Doctrine of Laches.
                 12                                    TWELFTH AFFIRMATIVE DEFENSE
                 13                                                    (Waiver)
                 14                12.       Subject to reasonable opportunity for investigation and discovery,
                 15 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                 16 barred, in whole or in part by, the Doctrine of Waiver.
                 17                                   THIRTEENTH AFFIRMATIVE DEFENSE
                 18                                               (Adequate Relief)
                 19                13.       Plaintiff has adequate relief at law.
                 20                                   FOURTEENTH AFFIRMATIVE DEFENSE
                 21                                                   (Causation)
                 22                14.       Plaintiff has not incurred any damages and/or any damages were not the
                 23 result of any actions, omissions, and/or representations by MonsterLoans or Chou.
                 24                                   FIFTEENTH AFFIRMATIVE DEFENSE
                 25                                               (Frivolous Claims)
                 26                15.       Plaintiff’s claims are frivolous, groundless, unreasonable, and/or
                 27 meritless.
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                    12
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
           Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 13 of 15 Page ID #:299



                   1                                  SIXTEENTH AFFIRMATIVE DEFENSE
                   2                                            (Abuse of Process)
                   3               16.       Plaintiff has committed and is continuing to commit an abuse of process.
                   4               17.       MonsterLoans and Chou reserve their right to supplement or amend their
                   5 affirmative defenses.
                   6                                      DEMAND FOR JURY TRIAL
                   7                         MonsterLoans and Chou hereby demand a trial by jury.
                   8 Dated: October 30, 2020                          BREMER WHYTE BROWN & O’MEARA
                                                                      LLP
                   9
                 10
                                                                      By:
                 11                                                         Jeremy S. Johnson
                                                                            Benjamin Price
                 12                                                         Courtney M. Serrato
                                                                            Attorneys for Defendants
                 13                                                         Chou Team Realty, LLC, a
                                                                            California limited liability company,
                 14                                                         and Thomas Chou, an individual
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  13
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4825-2181-9344.1
            Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 14 of 15 Page ID #:300



                    1                                          PROOF OF SERVICE
                    2

                    3        I am employed in the County of Orange, State of California. I am over the age
                      of 18 and not a party to the within action. My business address is 20320 S.W. Birch
                    4 Street, Second Floor, Newport Beach, California 92660. My business e-mail address
                      is pcarvalho@bremerwhyte.com.
                    5
                                    On October 30, 2020, I served the within document(s) described as:
                    6
                                    DEFENDANTS CHOU TEAM REALTY, LLC AND THOMAS CHOU’S
                    7 ANSWERS TO COMPLAINT

                    8               on the interested parties in this action as stated on the attached mailing list.
                    9        X      (BY ELECTRONIC SERVICE) Complying with Code of Civil Procedure
                                    § 1010, I caused such document(s) to be Electronically Filed and Served
                  10                through CM/ECF for the above-entitled case. Upon completion of
                                    transmission of said document(s), a filing receipt is issued to the filing party
                  11                acknowledging receipt, filing and service by CM/ECF’s system. A copy of the
                                    CM/ECF filing receipt page will be maintained with the original document(s)
                  12                in our office.
                  13             I certify that I am employed in the office of a member of the bar of this Court
                           at whose direction the service was made.
                  14
                                    Executed on October 30, 2020, at Newport Beach, California.
                  15
                                    I declare under penalty of perjury that the foregoing is true and correct.
                  16

                  17                      Pamela Carvalho
                  18                    (Type or print name)                                 (Signature)

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                          1
BREMER WHYTE BROWN &
       O’MEARA LLP
 20320 S.W. BIRCH STREET
     SECOND FLOOR
NEWPORT BCH, CA 92660
      (949) 221-1000
                           6835.001 4821-3386-5678.1
            Case 2:20-cv-06587-JVS-ADS Document 44 Filed 10/30/20 Page 15 of 15 Page ID #:301



                    1                                  Erica Reiners, v. Chou team Realty, LLC, et al.
                    2                                        Case No. 2:20-cv-06587-JVS-ADS
                    3 BWB&O CLIENT: Chou Team Realty, LLC dba MonsterLoans, Sean Cowell
                           BWB&O FILE NO.: 6835.001
                    4
                                                                      SERVICE LIST
                    5

                    6       Aaron D. Aftergood                    Taylor T. Smith           Sean P. Burke
                    7       THE AFTERGOOD                         WOODROW &                 Mattingly Burke Cohen &
                            LAW FIRM                              PELUSO, LLC               Biederman LLP
                    8       1880 Century Park East,               3900 East Mexico          155 East Market Street,
                    9       Suite 200                             Avenue, Suite 300         Suite 400
                            Los Angeles, CA 90067                 Denver, Colorado 80210    Indianapolis, IN 46204
                  10

                  11        Tel: (310) 550-5221                   Tel: (720) 907-7628       Tel: (317) 614-7320
                            Fax: (310) 496-2840                   Fax: (303) 927-0809
                  12                                                                     Sean.Burke@mbclaw.co
                            aaron@aftergoodesq.com                tsmith@woodrowpeluso.c m
                  13                                              om
                  14        Attorneys for Plaintiff and Attorneys for Plaintiff and Attorneys for Defendants
                            the Class                   the Class                   Chou Team Realty, LLC,
                  15                                                                Sean Cowell, and Mikael
                                                                                    Van Loon
                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                              2
BREMER WHYTE BROWN &
       O’MEARA LLP
 20320 S.W. BIRCH STREET
     SECOND FLOOR
NEWPORT BCH, CA 92660
      (949) 221-1000
                           6835.001 4821-3386-5678.1
